DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the support arm" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this limitation will be presumed to read as “the support arm assembly” (this also applies to the recitations of “support arm” in claims 4 and 6-10).
Claim 12 recites the limitation "the support arm" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this limitation will be presumed to read as “the support arm assembly” (this also applies to the recitations of “support arm” in claims 15 and 17-21).
Claim 5 recites the limitation "the support " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this limitation will be presumed to read as “the support arm assembly”.
Claim 16 recites the limitation "the support " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this limitation will be presumed to read as “the support arm assembly”.
Claims 3-11 and 13-22 are indefinite by virtue of their dependency on indefinite base claims 2 and 12, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2002/0074463 A1 to Nakumara (hereinafter “Nakamura”) (cited in an IDS dated 02/25/20).
 Regarding claim 2, Nakamura discloses (see abstract; Figs. 1-10; and [0026]-[0055]) a robotic surgery apparatus (18, see Figs. 9-10) for performing a surgical procedure (see [0040]-[0041]), the apparatus comprising: a base unit ("support base", see [0043], comprising base 19 and post 21, see Fig. 9) comprising a plurality of wheels (20) to facilitate movement of the robotic surgery apparatus (see Fig. 9 and [0043]), one or more of the plurality of wheels being selectively lockable to lock a position of the base unit (see [0043]); a support arm assembly (link 2 and support arm 4a) having a proximal end coupled to the base unit (at articulation S1, see Fig. 9)  and extending to a distal end (at Beta5); a robotic arm (12) operatively coupled to the support arm assembly (at Beta5, see Fig. 9), an angular orientation of the robotic arm relative to the support arm being adjustable (at articulation Beta5, see Fig. 9 and Fig. 2); and a robotic instrument ("M") movably coupled to the robotic arm (see Fig. 9 and Fig. 2, movable via Beta10 and Beta11), the robotic instrument configured to move relative to the robotic arm (see Fig. 9 and Fig. 2, movable via Beta10 and Beta11), the robotic arm is configured to support and position the robotic instrument according to multiple surgical degrees of freedom (see Fig. 9 and Fig. 2, movable via Beta5/Beta9, Beta10 and Beta11).
Regarding claim 12, Nakamura discloses (see abstract; Figs. 1-10; and [0026]-[0055]) a robotic surgery apparatus (18, see Figs. 9-10) for performing a surgical procedure (see [0040]-[0041]), the apparatus comprising: a base unit ("support base", see [0043], comprising base 19 and post 21, see Fig. 9) comprising a plurality of wheels (20) to facilitate movement of the robotic surgery apparatus (see Fig. 9 and [0043]), one or more of the plurality of wheels being selectively lockable to lock a position of the base unit (see [0043]); a support arm assembly (link 2 and support arm 4a) having a proximal end coupled to the base unit (at articulation S1, see Fig. 9)  and extending to a distal end (at Beta5); the support arm assembly having one or more portions that together define at least three degrees of freedom (Beta5, Beta1, Beta7, Beta4 as shown in Fig. 9); a robotic arm (12) operatively coupled to the support arm assembly (at Beta5, see Fig. 9), an angular orientation of the robotic arm relative to the support arm being adjustable (at articulation Beta5, see Fig. 9 and Fig. 2); and a robotic instrument ("M") movably coupled to the robotic arm (see Fig. 9 and Fig. 2, movable via Beta10 and Beta11), the robotic instrument configured to move relative to the robotic arm (see Fig. 9 and Fig. 2, movable via Beta10 and Beta11), the robotic arm is configured to support and position the robotic instrument according to multiple surgical degrees of freedom (see Fig. 9 and Fig. 2, movable via Beta5/Beta9, Beta10 and Beta11).
Nakamura further discloses (claims 3/14) wherein each of the plurality of wheels is selectively lockable to lock the position of the base unit (see [0043]); (claims 4/15) wherein the support arm is pivotally connected to the base (at articulation S1, see Figs. 9-10 and [0044]); (claims 5/16) wherein the support comprises a first portion (link 2) and a second portion (support arm 4a), the first portion pivotally connected to the second portion (via articulation Beta1/Beta7, see Fig. 9); (claims 6/17) wherein the support arm is rotatably connected to the base (at articulation S1, see Figs. 9-10 and [0044]); (claims 7/18) wherein the support arm has five degrees of freedom (Beta5, Beta7, Beta1, Beta6, Beta2, Beta8, Beta3, Beta4, as shown in Fig. 9); (claims 8/19) wherein the support arm is configured to support the robotic arm at different heights relative to the base unit (similar to the support arm in the embodiment shown in Figs. 4-5, movement of point 13 relative to 12 will move robotic arm 12 to different heights relative to the base unit); (claims 9/20) wherein the support arm is configured to support the robotic arm at different angles relative to the base unit (via rotation at Beta5, see Fig. 9 and Fig. 2); (claims 10/21) further comprising a locking mechanism (electromagnetic clutch C5 and/or C6) configured to lock at least one degree of freedom of the support arm relative to the base unit (see Fig. 9 and [0032]/[0038]/[0039]); and (claims 11/22) wherein the locking mechanism is electromechanically controlled (see [0032]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771